Title: Robert Auchmuty to Thomas Hutchinson, 14 September 1768
From: Auchmuty, Robert
To: Hutchinson, Thomas


Sir,
Sept. 14. 1768.
The great esteem I have for you in every point of light, perhaps renders my fears and doubts for the safety of your person greater than they ought to be; however if that is an error it certainly results from true friendship, naturally jealous. Last night I was informed by a gentleman of my acquaintance, who had his information from one intimate with and knowing to the infernal purposes of the sons of liberty as they falsely stile themselves, that he verily believ’d, from the terrible threats and menaces by those catalines against you, that your life is greatly in danger. This informant I know is under obligations to you and is a man of veracity. He express’d himself with concern for you, and the gentleman acquainting me with this horrid circumstance, assured me he was very uneasy till you had notice. I should have done myself the honor of waiting on you but am necessarily prevented. The duty I owed to you as a friend and to the publick as a member of society, would not suffer me to rest till I had put your honor upon your guard; for tho’ this may be a false alarm, nothing would have given me greater pain, if any accident had happen’d, and I had been silent. If possible I will see you to morrow, and let you know further into this black affair. And am with the sincerest friendship and respect, your honor’s most obedient, and most humble servant. 
Rob. Auchmuty.
To the hon’ble Thomas Hutchinson,
